DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Regarding the amendment filed 08/11/2022: Claims 1-5, 7-9, and 12-23 are pending. Claims 6 and 10-11 have been cancelled.

Response to Arguments

Non-Statutory Double Patenting Rejection
Applicant’s arguments regarding the rejection to claims 1-5, 7-9, and 12-20 have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1-5, 7-9, and 12-23 under 35 U.S.C. 103 as being unpatentable over Penanen (US 2013/0271142 A1, heretofore referred to as Penanen) in view of Rotem et al (US 6,411,187 B1, cited in IDS, heretofore referred to as Rotem) have been fully considered and are not persuasive. Regarding claim 1, 12, and 17 Applicant argues “Penanen describes a low field superconducting quantum interference device (SQUID) sensor, which can be incorporated into an MRI bed system 200 under a patient bed 210 (11 26, 37; FIG. 4). Low field SQUID MRI uses a very low static measurement field strength of less than about 1 mT, which allows an entire encoding field to be generated by a light weight, one-sided coil system under a patient bed (1 39). In SQUID-based MRI, spins are pre-polarized using a strong polarizing magnetic field (-0.1 T) (1 63), after which the polarizing field is turned off for the SQUID to detect magnetization (1 60). 
Penanen makes clear that is technique operates "differently from prior art methods," because "there is no static homogeneous field" (Q 52). Indeed, the static component of the magnetic field (B) in Penanen is not homogenous because it varies monotonically in the x- and y- directions (see e.g., equations (3) and (4), reproduced below; 11 54, 57-58, 61). In contrast to "conventional MRI encoding," which requires that the spins precess along a "large static field direction," the spin precession direction in Penanen's system "varies over the sample" so as to be "encoded by the rotation frequency whatever the precession direction is" (¶ 53). As such, Penanen's system operates differently from conventional MRI systems that have a static homogenous Bo field.”.  Applicant is correct in asserting that Penanen does not teach “a static B0 field” that polarizes the spins during detection.  However, Penanen does teach a polarizing B0 field that is applied across the sample before detection, see variable B0 in equation 4.  As the claims does not require “a static B0 field that is active during detection” the rejection stands.  
	Further Applicant argues: “Rotem describes an MRI system with a static Bo homogenous field. The MRI system is the magnetic apparatus 149, which includes including two permanent magnet assemblies 160 and 162 (col. 23, 11. 20-21; FIG. 13). Rotem states that an MRI system requires a strong, uniform magnetic field on the order of 0.1 to 2 T (col. 1, 11. 42-47). 
C.    The Alleged Combination of Penanen and Rotem is Improper 
The Office Action (p. 12) alleges "it would have been obvious...to use the apparatus of Penanen with the magnet of Rotem in order to provide a uniform baseline magnetic field." The Applicant disagrees. One of ordinary skill in the art would not have modified Penanen's system to incorporate Rotem's magnet, as alleged, because this modification would have changed the principle of operation of Penanen's system. The M.P.E.P. (§ 2143.01.VI) makes clear that a modification that changes the principle of operation of the primary reference is improper. Thus, the 35 U.S.C. 103 rejection should be withdrawn.  
A key characteristic of an MRI system is the type of magnetic field the MRI system uses to conduct imaging. As described above, Penanen's system detects MR signals using a SQUID sensor in a static non-homogeneous field having a very low strength of less than 1 mT, (11 26, 37). Rotem's system uses permanent magnets to generate static fields on the order of 0.1 T to 2 T (col. 1, 11. 42-47), which is 100 - 2000 times greater than the static field strength at which Penanen's system is designed to be operated. Although Penanen (1 63) describes pre-polarizing spins using a polarizing field on the order of 0.1 T, as discussed during the telephone interview, the polarizing field is not a static homogenous measurement field. Rather, the polarizing field is pulsed, and turned off non-adiabatically fast before the SQUID sensor detects magnetization (1 60). In contrast, Rotem's magnets are permanent, and thus produce a static homogenous field that is not (and cannot be) turned off during detection. 
Penanen (Q 52) expressly states that "there is no static homogeneous field" in its system, as the static component of the magnetic field (B) in Penanen varies monotonically in the x-direction and with respect to the y component (equations (3) and (4); 11 54, 57-58, 61). In contrast, Rotem states that an MRI system requires a uniform magnetic field (col. 1, 11. 42-47). In fact, Penanen distinguishes its technique from "conventional MRI encoding," which requires that the spins precess along a "large static field direction," as the spin precession direction in Penanen's system "varies over the sample" so as to be "encoded by the rotation frequency whatever the precession direction is" (Q 53). 
The alleged combination requires adding the permanent magnets 160 and 162 of Rotem to the MRI bed system 200 of Penanen. But such a modification would have changed the principle of operation of Penanen's system for at least two reasons. First, the modification would have introduced a static measurement field having a strength of 0.1 T to 2 T, as described in Rotem (col. 1, 11. 42-47), which increases at least 100-fold the strength of the "very low static measurement field" of "less than about 1 mT" described in Penanen (1 39). Second, the modification would have introduced a static homogeneous field into a system that operates with a heterogenous field that "varies over the sample" (Q 53). These modifications would interfere with operation of the SQUID sensors, designed to operate at very low field strengths after application of a heterogeneous polarizing field. And, in any case, these modifications necessarily change the principle of operation 10357730.1 
of Penanen's system. Yet the M.P.E.P. is clear: "[a] proposed modification cannot change the principle of operation of a reference" (M.P.E.P. § 2143.01.VI). 
Independent claims 1, 12, and 17 are rejected as purportedly being obvious over the alleged combination of Penanen and Rotem. Because the alleged combination would change the principle of operation of Penanen, the alleged combination is improper. For at least this reason, the 35 U.S.C. § 103 rejections of independent claims 1, 12, and 17 should be withdrawn. ”.  Regarding the combination of Penanen and Rotem, the Examiner agrees that Penanen does not teach a static B0 field magnet that is used during the measurement phase.  However, the Penanen teaches a B0 field (Penanen; Par 0054 and 0055; Penanen teaches a B0 field is used) used to polarize the sample before the measurement phase, but does not explicitly teach that a B0 magnet is used (Penanen; Par 0037; Penanen teaches that coils generate a magnetic field).  Rotem is used to teach “the magnetic field generator is a B0 magnet (Rotem; Figs 13-15, Element 160) configured to provide a B0 field for the portable MRI system (Rotem; Col 16, Lines 16-32 and Col 23, Lines 20-36; Rotem teaches the magnets are set to provide a zeroth derivative, i.e. a B0 magnet)”. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Penanen with the magnet of Rotem in order to provide a uniform baseline magnetic field (Rotem; Col 17, Lines 5-32).  Therefore the rejection stands.

Rejection Under 35 USC 103
Applicant’s arguments regarding the IDS filed 12/23/2019 have been fully considered and are persuasive.  The IDS has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Penanen (US 2013/0271142 A1) in view of Rotem et al (US 6,411,187 B1).

Regarding claim 1, Penanen teaches a portable magnetic resonance imaging (MRI) system (Penanen; Fig 4 and Par 0037), comprising: a plurality of magnetics components (Penanen; Fig 5, Element 250) configured to produce magnetic fields for performing MRI (Penanen; Par 0039), the plurality of magnetics components comprising: a magnetic field generator (Penanen; Par 10; Penanen teaches a magnetic field is generated by the SQUID); and gradient coils configured to provide gradient fields for the portable MRI system (Penanen; Fig 4, Elements 220, 225 and Par 0037); a power management system (Penanen; Fig 5, Element 320 and Par 0038) comprising one or more power components to provide power to at least one of the plurality of magnetics components to operate the portable MRI system to perform image acquisition (Penanen; Pars 0036 and 0037); and a housing containing the power management system (Penanen; Fig 4 Element 220; Penanen teaches a patient bed frame holding the components of a the MRI system), the housing comprising; wheels allowing the portable MRI system to be transported to different locations (Penanen; Fig 4 and Par 0032; Penanen teaches wheels on the portable MRI); and a surface configured to support a patient during imaging (Penanen; Fig 4, Element 210 and Par 0037).
	Penanen does not explicitly state the magnetic field generator is a B0 magnet configured to provide a B0 field for the portable MRI system.
Rotem teaches the magnetic field generator is a B0 magnet (Rotem; Figs 13-15, Element 160) configured to provide a B0 field for the portable MRI system (Rotem; Col 16, Lines 16-32 and Col 23, Lines 20-36; Rotem teaches the magnets are set to provide a zeroth derivative, i.e. a B0 magnet).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Penanen with the magnet of Rotem in order to provide a uniform baseline magnetic field (Rotem; Col 17, Lines 5-32).

	
Regarding claim 2, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 1.  Penanen further teaches further comprising a power connection configured to connect to a standard wall outlet (Penanen; Fig 1 and Par 0036; Penanen teaches using a device for working in a normal patient room on electric power, i.e. a standard plug).

Regarding claim 3, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 1.  Rotem further teaches wherein the Bo magnet comprises a bi-planar magnet (Rotem; Fig 13, Elements 160, 162, and Col 23, Lines 20-25; Rotem teaches the magnet is two halves separated by a gap, i.e. bi-planar).

Regarding claim 4, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 3.  Rotem further teaches wherein the bi- planar magnet comprises a hybrid magnet (Rotem; Fig 13, Elements 150, 152, 160, 162, and Col 23, Lines 4-35; Rotem teaches the magnet is both permanent magnet and electromagnet, i.e. a hybrid magnet).

Regarding claim 5, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 1.  Penanen further teaches wherein: the plurality of magnetics components further comprises one or more radio frequency coils configured to transmit and/or receive magnetic resonance signals (Penanen; Par 0070; Penanen teaches adjusting the distance of the MRI sensing loops in order to adjust the signal to noise ratio, i.e. they are receiving a transmitted signal); and the one or more power components comprises one or more amplifiers configured to amplify magnetic resonance signals detected by the one or more radio frequency coils (Penanen; Par 0030 and 0035; Penanen teaches an amplifier).

Regarding claim 7, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 5.  Penanen further teaches wherein the one or more power components comprises one or more gradient power amplifiers configured to provide power to one or more of the plurality of gradient coils (Penanen; Par 0040; Penanen teaches an amplifier connected to the gradient coils).

Regarding claim 8, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 1.  Rotem further teaches wherein the plurality of magnetics components further comprises at least one shim configured to improve homogeneity of the BO field produced by the BO magnet (Rotem; Col 31, Lines 38-54; Rotem teaches using shimming coils to improve the homogeneity of the magnetic field).

Regarding claim 9, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 8.  Rotem further teaches wherein the housing (Rotem; Fig 15, Element 199) supports the plurality of magnetics components, including the BO magnet, gradient coils, and the at least one shim (Rotem; Col 27, Lines 15-25; Rotem teaches the MRI is held by a frame, i.e. a housing).

Regarding claim 12, Penanen teaches a portable magnetic resonance imaging (MRI) system (Penanen; Fig 4 and Par 0037), comprising: a plurality of magnetics components (Penanen; Fig 5, Element 250) configured to produce magnetic fields for performing MRI (Penanen; Par 0039), the plurality of magnetics components comprising: a magnetic field generator (Penanen; Par 10; Penanen teaches a magnetic field is generated by the SQUID); and gradient coils configured to provide gradient fields for the portable MRI system (Penanen; Fig 4, Elements 220, 225 and Par 0037); a power management system (Penanen; Fig 5, Element 320 and Par 0038) comprising one or more power components to provide power to at least one of the plurality of magnetics components to operate the portable MRI system to perform image acquisition (Penanen; Pars 0036 and 0037); and a housing containing the power management system (Penanen; Fig 4 Element 220; Penanen teaches a patient bed frame holding the components of a the MRI system), the housing comprising: a transportation mechanism allowing the portable MRI system to be transported to different locations (Penanen; Fig 4 and Par 0032; Penanen teaches wheels on the portable MRI); and a surface configured to support a patient during imaging (Penanen; Fig 4, Element 210 and Par 0037).
	Penanen does not explicitly state the magnetic field generator is a B0 magnet configured to provide a B0 field for the portable MRI system.
Rotem teaches the magnetic field generator is a B0 magnet (Rotem; Figs 13-15, Element 160) configured to provide a B0 field for the portable MRI system (Rotem; Col 16, Lines 16-32 and Col 23, Lines 20-36; Rotem teaches the magnets are set to provide a zeroth derivative, i.e. a B0 magnet).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Penanen with the magnet of Rotem in order to provide a uniform baseline magnetic field (Rotem; Col 17, Lines 5-32).


Regarding claim 13, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 12.  Penanen further teaches wherein the transportation mechanism comprises a plurality of wheels (Penanen; Fig 4 and Par 0032; Penanen teaches wheels on the portable MRI).

Regarding claim 14, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 12.  Penanen further teaches further comprising a power connection configured to connect to a standard wall outlet (Penanen; Fig 1 and Par 0036; Penanen teaches using a device for working in a normal patient room on electric power, i.e. a standard plug).

Regarding claim 15, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 12.  Rotem further teaches wherein the BO magnet comprises a bi-planar magnet (Rotem; Fig 13, Elements 160, 162, and Col 23, Lines 20-25; Rotem teaches the magnet is two halves separated by a gap, i.e. bi-planar).

Regarding claim 16, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 15.  Rotem further teaches wherein the bi- planar magnet comprises a hybrid magnet (Rotem; Fig 13, Elements 150, 152, 160, 162, and Col 23, Lines 4-35; Rotem teaches the magnet is both permanent magnet and electromagnet, i.e. a hybrid magnet).

Regarding claim 17, Penanen teaches a portable magnetic resonance imaging (MRI) system (Penanen; Fig 4 and Par 0037), comprising: a plurality of magnetics components (Penanen; Fig 5, Element 250) configured to produce magnetic fields for performing MRI (Penanen; Par 0039), the plurality of magnetics components comprising: a magnetic field generator (Penanen; Par 10; Penanen teaches a magnetic field is generated by the SQUID); and gradient coils configured to provide gradient fields for the portable MRI system (Penanen; Fig 4, Elements 220, 225 and Par 0037); a power management system (Penanen; Fig 5, Element 320 and Par 0038) comprising one or more power components to provide power to at least one of the plurality of magnetics components to operate the portable MRI system to perform image acquisition (Penanen; Pars 0036 and 0037); and a housing containing the power management system (Penanen; Fig 4 Element 220; Penanen teaches a patient bed frame holding the components of a the MRI system), the housing comprising: a means for transporting the portable magnetic resonance imaging system to different locations (Penanen; Fig 4 and Par 0032; Penanen teaches wheels on the portable MRI); and a surface configured to support a patient during imaging (Penanen; Fig 4, Element 210 and Par 0037).
	Penanen does not explicitly state the magnetic field generator is a B0 magnet configured to provide a B0 field for the portable MRI system.
Rotem teaches the magnetic field generator is a B0 magnet (Rotem; Figs 13-15, Element 160) configured to provide a B0 field for the portable MRI system (Rotem; Col 16, Lines 16-32 and Col 23, Lines 20-36; Rotem teaches the magnets are set to provide a zeroth derivative, i.e. a B0 magnet).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Penanen with the magnet of Rotem in order to provide a uniform baseline magnetic field (Rotem; Col 17, Lines 5-32).

Regarding claim 18, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 17.  Penanen further teaches further comprising a power connection configured to connect to a standard wall outlet (Penanen; Fig 1 and Par 0036; Penanen teaches using a device for working in a normal patient room on electric power, i.e. a standard plug).

Regarding claim 19, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 17.  Rotem further teaches wherein the B0 magnet comprises a bi-planar magnet (Rotem; Fig 13, Elements 160, 162, and Col 23, Lines 20-25; Rotem teaches the magnet is two halves separated by a gap, i.e. bi-planar).

Regarding claim 20, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 19.  Rotem further teaches wherein the bi- planar magnet comprises a hybrid magnet (Rotem; Fig 13, Elements 150, 152, 160, 162, and Col 23, Lines 4-35; Rotem teaches the magnet is both permanent magnet and electromagnet, i.e. a hybrid magnet).

Regarding claim 21, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 1.  Penanen further teaches wherein the Bo field of the portable MRI system has a magnetic field strength less than or equal to 0.2 T (Penanen; Par 0039; Penanen teaches the magnetic field may be less than 1 mT, .001 Telsa).

Regarding claim 22, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 12.  Penanen further teaches wherein the Bo field of the portable MRI system has a magnetic field strength less than or equal to 0.2 T (Penanen; Par 0039; Penanen teaches the magnetic field may be less than 1 mT, .001 Telsa).

Regarding claim 23, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 17.  Penanen further teaches wherein the Bo field of the portable MRI system has a magnetic field strength less than or equal to 0.2 T (Penanen; Par 0039; Penanen teaches the magnetic field may be less than 1 mT, .001 Telsa).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Hills et al teaches a MRI using an inhomogeneous B0 magnet.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858